Citation Nr: 1737615	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-26 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder degenerative joint disease, status post rotator cuff tear.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for cervical spine degenerative disc disease.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Seth C. Berman, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A Board video conference hearing was held in September 2013 before a Veterans Law Judge.  A transcript of the hearing testimony has been associated with the electronic record.  In August 2017, the Veteran was informed that the Veterans Law Judge who conducted the hearing was no longer employed at the Board and gave the Veteran the opportunity to request another Board hearing.  That same month, the Veteran responded that he did not want another hearing.  As such, the Board may proceed with the appeal.  

The Board remanded this case for further development in December 2014.  The case has now been returned to the Board.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional evidence, including VA clinical records, have been associated with the record, but have not been considered by the AOJ.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In June 2017, the Veteran and his representative were afforded the opportunity to waive preliminary AOJ review of the new evidence.  In a response received in July 2017, the Veteran stated that he did not wish to waive AOJ review of the additional evidence and requested that this case be returned to the AOJ for adjudication.  Accordingly, the appeal must be returned to the AOJ. 

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record, to specifically include all evidence received since a July 2016 supplemental statement of the case, and determine whether the benefits sought on appeal can be granted.  Unless the benefits sought are granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




